                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

IN RE:                                              )   NO: 21-41886-399
                                                    )   CHAPTER 13
KACEY SCHULER,                                      )
                                                    )
                      DEBTOR.                       )   HEARING DATE: 8/4/21
                                                    )   HEARING TIME: 10:00 AM
                                                    )   COURTROOM 5N
                                                    )
                                                    )

   TRUSTEE'S OBJECTION TO DEBTOR’S MOTION TO EXTEND AUTOMATIC STAY

Comes now Diana S. Daugherty, Standing Chapter 13 Trustee, and states as follows:

1. The Trustee admits the allegations contained in paragraphs 1 and 2.

2. The Trustee denies the allegations contained in paragraph 3, and further states as follows:

       a. Debtor filed a Chapter 13 petition on August 22, 2018. (#18-45388, doc #1)

       b. The case was voluntarily dismissed on the Debtor’s motion on June 18, 2020. (doc #45)

       c. Debtor filed a Chapter 13 petition on January 29, 2021. (#21-40332, doc #1)

       d. The case was dismissed at a confirmation hearing for Debtor’s failure to commence making

plan payments on May 6, 2021. (doc #45)

       e. That case had been pending for 4 months and Debtor had not made any payments to the

Trustee.

       f. The present case is Debtor’s third Chapter 13 case pending within the past year.

       g. Pursuant to 11 U.S.C. §362(c)(4)(A)(i), there is no automatic stay in effect; Debtor did not

request permission to impose the automatic stay.

3. The Trustee denies the allegations contained in paragraph 4, and further states as follows:

       a. Debtor filed her bankruptcy petition in #18-45388 on August 22, 2018.

       b. The case was pending until June 18, 2020.

       c. Debtor filed her bankruptcy petition in #21-40332 on January 29, 2021.
       d. A proof of claim was filed by creditor Tea Olive LLC on March 5, 2021, for the debt owed to

Easy Cash ASAP, LLC. (claim 12)

       e. The filed proof of claim showed that the debt was incurred on December 9, 2019, while case

#18-45388 was pending.

       f. The Confirmation Order prohibited Debtor from incurring post-petition without prior Court

permission; Debtor did not obtain Court permission to incur the debt.

                 WHEREFORE, the Trustee respectfully request that Court deny Debtor’s motion to

extend the automatic stay, and for any such further relief as the Court deems appropriate under the

circumstances.


                                                    /s/ Jennifer M. Pontus
                                                    Jennifer M. Pontus MO65660
                                                    Attorney for Trustee
                                                    P.O. Box 430908
                                                    St . Louis, MO 63143
                                                    (314) 781-8100
                                                    Fax: (314) 781-8881
                                                    trust33@ch13stl.com

                                    CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on May 25,
2021, with the United States Bankruptcy Court, and has been served on the parties in interest via e-mail
by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically with the United
States Bankruptcy Court, and has been served by Regular United States Mail Service, first class,
postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice List and listed
below on May 23, 2021.

Kacey Schuler
1210 Wagon Wheel Trl
O’Fallon, MO 63366

The Powderly Law Firm LLC
11965 St. Charles Rock Rd., Ste. 202
Bridgeton, MO 63044

                                                    /s/ Jennifer M. Pontus
                                                    Jennifer M. Pontus MO6566
